Citation Nr: 0523035	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  03-36 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for asthmatic allergic 
bronchitis, claimed as asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to November 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, that denied the above claim.  

In May 2005, the veteran appeared at the Anchorage RO and 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.
 
VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).

VA general medical examination in August 2002 did not reveal 
asthma or other respiratory disability.  Conversely, in June 
2004, the veteran underwent emergency treatment for a chief 
complaint of "asthma exacerbation."  The veteran reported a 
40-year history of asthma and mentioned that he uses an 
inhaler.  Physical examination in June 2004 revealed markedly 
diminished breath sounds with faint wheezes, particularly on 
the right.  The diagnostic impression was upper respiratory 
infection complicated by bronchospasm.  Because it is unclear 
whether the veteran suffers from a current asthma disability, 
VA examination is indicated, and this should be accomplished 
on remand.   

Accordingly, this case is REMANDED for the following actions:

1.  Schedule the veteran for a VA examination 
to determine the onset and etiology of any 
current respiratory disability.  The examiner 
should indicate in the report that the claims 
folder was reviewed. 

The examiner should first clarify whether the 
veteran suffers from a respiratory disorder, 
and if so, specify the diagnosis.  

The examiner should then provide an 
opinion as to the date of onset and 
etiology of any current respiratory 
disorder.  The examiner should state 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any current respiratory disorder had its 
onset during active service or is related 
to any in-service disease or injury.

Additionally, the medical records indicate 
the veteran may have had a respiratory 
disorder that pre-existed his period of 
active service.  If it is determined that a 
respiratory disorder had its onset prior to 
this period of active service, the examiner 
should specifically state (a) Whether any 
complaints and clinical findings documented 
in the veteran's service medical records 
reflected an increase in the severity of a 
pre-existing underlying disorder, (b) Whether 
any complaints and clinical findings 
documented in the service medical records 
represented a flare-up of symptoms of a pre-
existing disease (which subsequently resolved 
without a permanent increase in disability), 
(c) If it is concluded that there was an 
increase in the severity of an underlying 
disorder during service, whether the increase 
in the disability was clearly and 
unmistakably due to the natural progress of 
the condition and, if so, the examiner should 
explain the course of natural progress of the 
disability at issue.

Any opinion rendered should be accompanied by 
a complete rationale.   

2.  Readjudicate the veteran's claim, with 
application of all appropriate laws and 
regulations, including consideration of any 
additional information obtained as a result 
of this remand.  If the decision with respect 
to the claim remains adverse to the veteran, 
he and his representative should be furnished 
a supplemental statement of the case and 
afforded an appropriate period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

